PER CURIAM.
The defendant fails to substantiate his counterclaim by the fair preponderance of evidence which the law requires. His contention that the plaintiff agreed to allow him $5 per month for storage of machinery is not sustained by clear 'and explicit evidence of an agreement to do so, and his contention loses much force and effect from the fact that he paid full rent month after month for four years without making the deduction which he now claims .he had a right to make.
Judgment must be affirmed, with costs.